Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-9 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 recite determining, by the computing device, a delay in an exchange of data via connections, the determination of the delay in the exchange of data via another connection being controllable by application of at least one rule of a network security system being based in part on feedback about the application of the at least one rule; maintaining, by the computing device in a database, a plurality of connection decisions to the plurality of remote computing devices, each connection decision indicating a remote computing device, a certificate associated with the remote computing device and a selected connection; and connecting, by the computing device, a client device to one of the plurality of remote computing devices via at least one of the one connection or the another connection based at least in part on the determined delay in the exchange of data via the connections and the plurality of connection decisions previously made to the plurality of remote computing devices and maintained in the database. Claims 6 and 18 also recite determining, by the computing device, a delay in an exchange of data via connections, the determination of the delay in the exchange of data via another connection being controllable by application of at least one rule of a network security system being based in part on feedback about the application of the at least one rule; identifying, by the computing device, a certificate communicated through the one connection matches a certificate communicated through the another connection; selecting, by the computing device responsive to the match between certificates, the one connection to connect the a client device to the first remote computing device; and connecting, by the computing device, the client device to one of the plurality of remote computing devices via the one connection based at least in part on the match, the determined delay in the exchange of data via the connections, and a plurality of connection decisions previously made to the plurality of remote computing devices and maintained in a database. These limitations when considered with the rest of the claimed limitations within the claims are distinguished from the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459